Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4-6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417).
In regard to claim 1, Mitsumasa discloses a connection device for plastic pipe elements, comprising: 
at least one pipe element (Fig. 1, 121 and 122 form at least one pipe element) having one end (Fig. 1, free end of 122) and an opposite end (Fig. 1, free end of 121), and 
at least one plastic connection element (Fig. 2, pipe P1 and in [0002] discloses the invention relates to joining plastic pipes, therefore P1 can be interpreted as a plastic connection element) which is connected to an outer surface of the at least one pipe element (Fig. 2) through the one end (Fig. 2, P1 is connected to the outer surface at 122), and at least one clamp externally fixed to the pipe element (Fig. 1, 13 can be interpreted as a clamp similar to the applicant’s invention such that it is annular, it has a pipe element that axially protrudes from it, and the pipe element has a smaller outer diameter and 13 is fixed to 121 and 122),
wherein the opposite end of the pipe element comprises a resistance wire (Fig. 2, wire 14 of 121), wherein a segment of the resistance wire is wound in the pipe element (Fig. 2, 14 is wound inside of 121 in the vicinity of the outer surface) wherein the segment of the resistance wire surrounds a first portion of the at least one pipe element (See image below), the first portion comprising a continuous portion of the at least one pipe element that includes all parts of the at least one pipe element around which the resistance wire is wound (See image below, indicated first portion is continuous of the pipe element and includes the at least one pipe element and where the resistance wire is wound), 
wherein the resistance wire is wound between the opposite end of the pipe element and a specific distance according to a direction parallel to a generatrix of the pipe element (Figs. 1 and 2, 14 is wound in the direction in which 121 is formed along the axial direction), 
wherein the at least one clamp surrounds a second portion of the at least one pipe element (See image below), the second portion including all parts of the at least one pipe element surrounded by the at least one clamp (See image below, indicated second portion includes the pipe element surrounded by the clamp), 
wherein: 
the first portion does not include any part of the second portion, and 
the second portion does not include any part of the first portion (See image below, the first portion and the second portion are separate portions of the pipe element).

    PNG
    media_image1.png
    398
    832
    media_image1.png
    Greyscale

It is noted that the recitation of “direction parallel to a generatrix of the pipe element” is interpreted as a direction in which the pipe element is formed.
	Mitsumasa does not expressly disclose a segment of the resistance wire is wound on the outer surface of the pipe element. 
	In the related field of electrofusion for pipe couplings, Sarno teaches a resistance wire (Fig. 1, coil 25) wound on the outer surface of a pipe element (Fig. 1, outer surface of pipe element 22).
	It would have been obvious to one having ordinary skill in the art to have modified the embedded resistance wire of Mitsumasa to be wound on the outer surface of the pipe element in order to have the advantage of freely rotating the wounded wire to align the ends of the wire to a desired location around the circumference of a pipe or clamp as taught by Sarno in 2:28-32.
In regard to claim 2, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses a distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element (Fig. 2, there is a small space between 14 and the ends of the indicated pipe element at 121 and 122 which defines a distance that is less than the diameter of the indicated pipe element).  
In regard to claim 3, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the resistance wire has two ends going through the clamp, projecting therefrom (Figs. 1 and 2, 14 has two ends that extends through the terminals 15).
In regard to claim 8, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the plastic connection element is a coupling (Fig. 2, P1 is coupled to 122 and can therefore be interpreted as a coupling).  
In regard to claim 11, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the at least one plastic connection element is integrated with the at least one clamp to form a single piece (Fig. 1, 13 and P1 and P2 are electro fused together to form a single piece), wherein the pipe element protrudes from an end corresponding to the at least one clamp (Figs. 1 and 2, 122 protrudes from an end of 13), the end of the pipe element being the end comprising the resistance wire (Fig. 2, the end at 122 comprises the resistance wire 14). {001482264CLM-1183  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Handa et al. (US 5,116,082 hereinafter “Handa”).
In regard to claim 7, Mitsumasa and Sarno discloses the connection device according to claim 1, but does not expressly disclose the at least one plastic connection element comprises at least one welding indicator, which is activated when welding between the at least one plastic connection element and the pipe element is completed.  
In the related field of electrofusion for pipe joints, Handa teaches an electrofusion joint (Fig. 6) having at least one welding indicator (Fig. 6, 29) between a connection element and a pipe element (Fig. 6).
It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 in the area of the weld of Mitsumasa to include a weld indicator in order to have the advantage of indicating that the fusion bonding has been safely completed as taught by Handa in 7:25-34.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Takashi (JP 05256391A).
Mitsumasa and Sarno discloses the connection device according to claim 1, but does not expressly disclose the plastic connection element is an elbow.
In the related field of electrofusion for pipe joints, Takashi teaches an elbow fitting in an electrofusion joint (Fig. 7, elbow 29 is coupled to the electrofusion connector at 24).
It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 of Mitsumasa to be formed as an elbow in order to have the advantage of a desired flow path and reduced manufacturing cost as taught by Takashi in [0021] of the English translation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Shemtov (US 7,793,988).
Mitsumasa and Sarno discloses the connection device according to claim 11, but does not expressly disclose the single piece integrating the at least one clamp and the at least one plastic connection element includes at least one nut for supporting the pipe element.
In the related field of pipe connectors, Shemtov teaches a connector having a threaded hole connected to a threaded stem (Fig. 1, threaded hole at 29 and stem 31), a nut (Fig. 2, nut 35), and a clamp assembly (Fig. 1, 33) for connecting to a wall or ceiling.
It would have been obvious to one having ordinary skill in the art to have modified the clamp 13 of Mitsumasa to include a threaded hole, a nut, a threaded stem, and a clamp assembly in order to have the advantage of adaptability and ease of assembly as taught by Shemtov in 1:26-64.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Mitsumasa does not disclose “the first portion comprising a continuous portion…includes all parts of the at least one pipe element around which the resistance wire is wound” of claim 1 because the heating wire extends from one end of the coiled wire to the other end which includes the portion of the tubular body surrounded by 13 of Mitsumasa, however, the Examiner respectfully disagrees for two reasons. First, claim 1 recites “includes all parts of the at least one pipe element around which the resistance wire is wound” which does not include the ends of the wire that extends through 13 since the wire that extends through 13 is not wound and therefore, the first portion does not extend through 13 as required by claim 1. Second, the applicant’s arguments contradict the applicant’s invention as shown in Fig. 10 at 11 which are terminals for the end of the resistance wire that necessarily extend through clamp 4 and the claimed second portion of the pipe element 1. Therefore, Mitsumasa in view of Sarno meets the structure and limitations of claim 1 and the applicant’s argument are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679